Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 1 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 2 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 3 of 13
Case 1:21-bk-10428-MB       Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                            Main Document    Page 4 of 13




           /s/ Ron Bender
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 5 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 6 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 7 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 8 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 9 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 10 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 11 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 12 of 13
Case 1:21-bk-10428-MB   Doc 1 Filed 03/14/21 Entered 03/14/21 16:02:33   Desc
                        Main Document    Page 13 of 13
